Luke, J.
1. If the plaintiff’s evidence establishes the case substantially as laid, although there be conflict in the testimony of the witnesses for the plaintiff, a nonsuit is not proper. Outcault Advertising Go. v. American Furniture Go., 10 Ga. App. 211 (73 S. E. 20); Wallace v. Southern Ry. Co., 10 Ga. App. 90 (72 S. E. 606) ; Civil Code (1910), § 5942. The evidence of the plaintiff in this case was sufficient to have carried the case to the jury, and the granting of a nonsuit was error.
2. There is no merit in any of the assignments of error not covered by the foregoing ruling.

Judgment reversed.


Wade, O. J., and George, J., concur.